REISSUE OFFICE ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a reissue office action for US Patent 8,816,837, which included original patent claims 1–12.  Applicant requested amendment of the claims on 9/27/2021.  Claims 1–8, 10–16, 20, 21, 23, 25–36 and 40–46 are pending.

Consent of Assignee
Applicant on 9/18/2019 submitted a statement under 37 CFR 3.73(c) indicating the assignment of US Patent 8,816,837 to ACHAL WORLDWIDE ENTERPRISES A.G.  Consent for this reissue submitted 9/18/2019 was signed by Edward Stauffer who has been identified as CEO of assignee, per the declaration submitted 9/18/2019 (at p. 2).

Declaration and Reason for Reissue
This Reissue has been filed pursuant to the original patent being at least partly inoperative or invalid by reason of “claiming more or less than he had the right”, specifically:
“Claim 1 was too broad in that it did not recite that the the message server comprises a filter unit configured to select messages stored on the message server and to select at least one stored message based on the speed and/or the location of the vehicle and/or the preference of the user and to transmit 

Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim 
The following phrases are being interpreted as invoking 35 USC 112 § 6th.  They do not use the term “means”, but they do use “unit” as a generic placeholder:
Claim
112 6th phrase
Potential Corresponding Structure
1, 30 and 40
location and speed determination unit for determining location and speed of a vehicle
GPS receiver (2:32, 51), speed sensor in communication with an engine management system (2:52–53)
1, 30 and 40
communication unit for transmitting information to a message server and receiving information from the message server over a wireless communication network
on-board computer 15 . . . a wireless communication network 12 which enables communication between the on-board computer 15 and a message server 20 (3:45–49).
1 and 30
filter unit configured to select messages . . . and to derive an amount of information from the at least one selected message . . . and to transmit the at least one selected message
message server with filter criteria and matching capability and database (4:56–5:6)
40
filter unit configured to select messages . . . based on the speed of the moving vehicle 
message server with filter criteria and matching capability and database (4:56–5:6)


Claim Objections
Claims 11 and 40 are objected to because of the following informalities:  
Claim 11 (line 8), “derived” should be deleted.  
Claim 40 (page 11, line 5), “a message server” should be replaced by “the message server”.

35 USC § 251 Rejections
	Claims 1–8, 10–16, 20, 21, 23, 25–36 and 40–46 are rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two year statutory period.
35 U.S.C. 251 states in part that:
“No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent”.
A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent. A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.  
Claims 1, 30 and 40 in this reissue lack the limitation in patented claim 1 that “the message server is adapted to . . . communicate the location information and/or the speed information over the wireless communication network to the vehicle and/or to the user interface”.  If this language is restored to the claim, an explanation of support in the original disclosure is st new matter or 251 original patent type rejection.
Claim 1 in this reissue lacks the limitation in patented claim 1 of “a filter unit configured to . . . select at least one message based on the speed and/or the location of the vehicle and/or the preference of the user”.  The “based on the speed” appearing later in the claim does not necessarily modify the “select” capability.
Claim 11 in this reissue lacks the limitation “selecting at least one message based on the velocity and/or location” of patented claim 11.  The “based on the speed” appearing later in the claim does not necessarily modify the “selecting” step.
Claim 12 in this reissue lacks the limitation “selecting at least one message based on the velocity and/or location” of patented claim 12.  The “based on the speed” appearing later in the claim does not necessarily modify the “selecting” step.
Claim 30 in this reissue lacks the limitation in patented claim 1 of “a filter unit configured to . . . select at least one message based on the speed and/or the location of the vehicle and/or the preference of the user”.  The “based on the speed” appearing later in the claim does not necessarily modify the “select” capability.
Claim 30 in this reissue lacks the limitation in patented claim 1 of “the message server [configured to transmit] transmitting the at least one selected message to the vehicle based and/or the user interface”.  Transmitting information derived from the message no longer requires transmitting the selected message and therefore it represents broadening.

Claims 1–8, 10–16, 20, 21, 23, 25–36 and 42–44 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added material which is not supported by the prior patent is detailed elsewhere in this office action, see “Claim Rejections - 35 USC § 112”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1–8, 10–16, 20, 21, 23, 25–36 and 42–44  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, there is no support for the originally selected message to include 
Applicant is reminded that claiming only the ability to transmit the derived information would result in improper broadening (as discussed for claim 30), given that the patented claim includes transmitting of the “selected message”.  Removing the transmission of the selected message would represent broadening.
Claim 1, to the extent that applicant may argue that the “based on speed” qualifier applies to “select”, “derive” and “to be transmitted”, there is no support for such multiple capabilities to be based upon speed.  There is no single example of a) selecting a message based on speed and then b) deriving information from this selected message based on speed.  Take the email example at 5:44–54.  IF this example indeed supports the patented claim, speed is used to “limit” the email content seen by the driver.  This appears to be 1) via a speed-based “selection” of a notification vs. the full email OR 2) via a (non-speed-based) selection of a received email with subsequent speed-based deriving of information (i.e. the notification).  This example does not teach selecting and deriving, both based on speed.  Nor do any of the other examples teach selecting and deriving, both based on speed.  Further, no example teaches transmission based upon speed.
Claim 11, to the extent that applicant may argue that the “based on speed” qualifier applies to “selecting” and “deriving”, there is no support for such multiple steps to be based upon speed.  See reasoning provided for claim 1.
Claim 11, there is no support for deriving information of (previously) derived information.  No support can be found for such a two stage process of deriving.
Claim 12, to the extent that applicant may argue that the “based on speed” 
Claim 30, to the extent that applicant may argue that the “based on speed” qualifier applies to “select”, “derive” and “to be transmitted”, there is no support for such multiple capabilities to be based upon speed.  See reasoning provided for claim 1. 
Claims 42–44, there is no support for the system to have the ability to select a message based on speed (as in claim 40) and then also further derive information (or an icon) based on speed or choose to transmit a full message based on speed.  No single example supports these two abilities to both be based on speed.  See reasoning provided for claim 1.
Claims 42–44, there is no support for transmitting based upon speed.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1–8, 10–16, 20, 21, 23, 25–36 and 42–44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 12 and 30 include a phrase “based on the speed”, yet given the compound nature of the claim language it is unclear what this phrase 
Claim 1 (page 3 line 7), there is no antecedent basis for “the at least one selected message comprising the derived information”.
Claim 7, it is not clear what feature of the system is positively being claimed.  Claim 6 mentions an on-board computer, but does not require one.  Claim 7 therefore does not appear to limit a GPS-equipped system.
Claim 8, there is no antecedent basis for an on-board computer.
Claim 11 includes a phrase “based on the speed”, yet given the compound nature of the claim language it is unclear what this phrase modifies.  Is it selection based on speed?  Deriving based on speed?  Applicant should clarify which element or elements is “based on speed”.
Claim 13, it is not clear what feature of the system is being claimed.  Claim 1 already includes the ability to derive information . . . so as to minimize distraction. 
Claim 15, there is no antecedent basis for “messages delivered”.
Claim 15, there is no antecedent basis for the “wireless communication system”.
Claim 15, it is not clear what method step (delivering? restricting?) is being claimed.  Parent claim 11 already includes deriving and transmitting information.  Stating a purpose or effect of a method (e.g. for driver safety) does not set forth any additional method step.
Claim 16 is confusing as it includes a step of displaying an item (the at least one selected message) that has not been transmitted to the vehicle.  Base claim 11 transmits the information, not the selected message.  Applicant 
Claim 23, it is not clear what method step is being claimed.  
Claim 35 is confusing as the filter unit has been claimed to be configured to transmit the derived information.
Claim 42 includes a phrase “based on the speed”, yet given the compound nature of the claim language it is unclear what this phrase modifies.  Is it configured to derive based on speed?  Or simply “to be transmitted” based on speed?  Applicant should clarify which element or elements is “based on speed”.
Claim 43 describes the optional ability to transmit an icon derived from the message, yet the claim lacks the ability to derive such an icon.
Claim 43 includes a phrase “based on the speed”, yet given the compound nature of the claim language it is unclear what this phrase modifies.  Is it configured to transmit an icon based on speed?  Configured to derive an icon based on speed?  Configured to transmit the full message based on speed?    Applicant should clarify which element or elements is “based on speed”.
Claim 44 includes a phrase “based on the speed (vs. speed limit)”, yet given the compound nature of the claim language it is unclear what this phrase modifies.  Is it configured to derive based on speed vs. speed limit?  Or simply “to be transmitted” based on speed vs. speed limit?  Applicant should clarify which element or elements is “based on speed”.
Claims 42–44, there is no support for transmitting based upon speed.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 40, 41, 45 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2002/0032035 (Teshima) in view of US 2008/0288406 (Seguin).
40. An in-vehicle information delivery system, comprising: 
“Apparatus and method for delivery of advertisement information to mobile units” (Teshima at TITLE).
“In one preferred embodiment the mobile communication instrument is a navigation device carried by a vehicle” (Teshima ¶ 0021). 
a location and speed determination unit for determining location and speed of a vehicle; 
“GPS receiver 56 utilizes the GPS (Global Positioning System) to detect current position of vehicle, vehicle orientation, vehicle speed” (Teshima ¶ 0080).
a message server; a communication unit for transmitting information to a message server and receiving information from the message server over a wireless communication network, 
“network navigation center 10 is connected to mobile communication instrument 12 carried by automobile 11 over the so-called wireless Internet” (Teshima ¶ 0046).
the communication unit being configured to transmit speed data of the vehicle to the message server at a predetermined frequency of time based on an average speed of the vehicle and/or a preference of a user; 
“the network navigation center 10 . . . receives various items of information including current position information API of the user from the mobile communication instrument 12” (Teshima ¶ 0046).
“management server 28 . . . waits for the next, new current position information” (Teshima ¶ 0100).
“vehicle speed” (Teshima ¶ 0080).
“with the case vehicle navigation device 41 at rest, in another embodiment, an advertisement may be announced by display 53 and by speaker 54 on arriving at the designated location” (Teshima ¶ 0128).
	This reporting to the server 10 of GPS-related vehicle information such as “current position” indicates that the reporting is ongoing, so as to provide information that is “current”, i.e. periodically updated.  Any frequency chosen for these GPS updates to occur is taken to meet the broad “preference of a user”.
	Teshima is taken to provide current speed to the server 10 in addition to current position so that it may deliver ads to the vehicle when the vehicle is “at rest” and “on arriving at the designated location”, per ¶ 0128.  Further, see below regarding the combination using Seguin.
a user interface for communicating information received over the wireless communication network to an occupant of the vehicle; wherein 
“an output section, i.e., screen display and/or speaker” (Teshima ¶ 0016).
the message server is adapted to receive location information and speed information of the vehicle and 
	See above.
is configured to communicate messages based on the location information and/or the speed information over the wireless communication network to the vehicle and/or to the user interface; and the message server comprising a filter unit configured to select messages stored on the message server and to select at least one stored message based on the speed of the moving vehicle and 
“network navigation center receives current position information API from mobile communication device(s) carried by automobile” (Teshima at ABSTRACT).
“management server 28 executes the advertisement information delivery program in response to current position information API received from a mobile communication instrument 12. Data converter 22 reads out advertisement information ADI (in the present embodiment, designated location for presenting advertisement data, travel direction data, advertisement image data, advertisement voice data and/or guide data for guidance to the designated location. Management server 28 then converts advertisement information ADI read for delivery by data converter 22 and outputs the thus read ADI to mobile telephone base station 14 via public telephone network 16 and the advertisement information ADI is delivered to mobile communication instrument 12 from mobile telephone base station 14” (Teshima ¶ 0072).
“The advertisement delivery program outputs the advertisement on display 53 and by speaker 54 of input-output device 42. More specifically, it includes a routine for transmitting current position information API of automobile 11 from mobile telephone 62 to network navigation center 10, a routine for receiving advertisement information ADI from network navigation center 10 by mobile telephone 62 and for transmitting the received advertisement information ADI to main controller 45, a routine for outputting an advertisement registered in said network navigation center 10 by display 53 and speaker 54, when the automobile 11 arrives at the designated location for presenting the advertisement in the course of travel in the direction registered in network navigation center 10” (Teshima ¶ 0086).
	Teshima is taken to provide current speed to the server 10 in addition to current position so that it may deliver ads to the vehicle when the vehicle is “at rest” and “on arriving at the designated location”, per ¶ 0128.  Further, see below regarding the combination using Seguin.
Seguin also teaches a system for “telematics” using “the integration of wireless communications, vehicle monitoring systems, and location devices to provide services to motor vehicles” (Seguin ¶ 0002–0004).  Seguin detects vehicle speed and location (Seguin ¶ 0019) and delivers advertising or other content to the driver based on the detected location and based on the detected speed (Seguin ¶ 0039, 0043, 0048, 0059).  In particular, Seguin targets to location and speed as follows:
“the system can display any offers for SEARS when the customer is parked within a set distance from a SEARS store” (Seguin ¶ 0048).
“when the vehicle is traveling on a major highway at less than 20 miles per hour and approaching an exit, the system can display an offer to the driver about a nearby shopping mall” (Seguin ¶ 0059).
It would have been obvious to one of ordinary skill at the time of the invention to have detected and reported to the server the speed of Teshima so that targeted content can be delivered to the driver, not only based on location, but also on speed.  Doing so would provide more compelling and relevant content.
the message server being configured to transmit the at least one selected message to the vehicle and/or to the user interface over the wireless communication network without any user interaction during motion of the vehicle, 
	Teshima does not require a user to interact with the system during motion of the vehicle in order to receive such customized content.
wherein the at least one selected message does not include advertising.
obvious to one of ordinary skill at the time of the invention to have also provided these types of informational content to the users of Teshima in order to keep them better informed.  
Further, claims which introduce limitations regarding the particular content of the message (i.e. the messages include non-advertising content), are taken to provide mere nonfunctional descriptive material and are not functionally related to the method or system structure.  This descriptive material will not distinguish the claimed invention from the prior art in terms of Patentability, see In re Gulack, 703 F.2d 1381, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).  See also MPEP 2111.05.

41. The in-vehicle information delivery system according to claim 40, wherein the user interface is a smartphone.
“the network navigation center 10 transmits, to a mobile communication instrument 12 carried by automobile 11” (Teshima ¶ 0046).
“various items of information from network navigation center 10 are transmitted by radio signal from the base station antenna 15 of the mobile telephone base station 14 via the public telephone network 16 and received by antenna 3 [sic, 13] of the mobile communication instrument 12” (Teshima ¶ 0046).
“In other words, network navigation center 10 is connected to mobile communication instrument 12 carried by automobile 11 over the So-called wireless 
	Teshima is taken to provide a smartphone as part of the user interface at least for the reasons that the phone disclosed operates via wireless internet.

45. The in-vehicle information delivery system according to claim 40, wherein the message server is configured to store messages that are predetermined and to receive and store messages that are provided to the message server substantially in real-time.
Teshima teaches providing predetermined content to the server, but does not explicitly teach receiving content at the server in real time.  Seguin also teaches a system for “telematics” using “the integration of wireless communications, vehicle monitoring systems, and location devices to provide services to motor vehicles” (Seguin ¶ 0002–0004).  Seguin detects vehicle speed and location (Seguin ¶ 0019) and delivers advertising or other content to the driver based on the detected location and based on the detected speed (Seguin ¶ 0039, 0043, 0048, 0059).  In particular, Seguin teaches data coming from “a variety of sources, including . . . real-time data feeds . . . third-party content . . . and a database of available marketing promotions”.  It would have been obvious to one of ordinary skill at the time of the invention to have provided any types of data sources with that of 

46. The in-vehicle information delivery system according to claim 40, wherein the message server is configured to select and transmit to the vehicle a message comprising a notification to reduce the speed of the vehicle.
	The particular content of such a message is taken to introduce mere nonfunctional descriptive material and is not functionally related to the method or system structure. Nonetheless, the particular content Teshima does not appear to explicitly teach a notification to reduce speed.  Seguin however teaches time-sensitive notifications concerning traffic, weather or road conditions:
“highly time-sensitive information, such as traffic, weather or road conditions, is fed to the on-board computer continuously, even while the vehicle is in motion.” (Seguin ¶ 0035).
It would have been obvious to one of ordinary skill at the time of the invention to have provided these types of information to the users of Teshima in order to keep them better informed.  Such messages would suggest to the users the need to reduce their speeds for the sake of safety.

Claims 1–8, 10–16, 20, 21, 23, 25–29, 36, and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Teshima and Seguin in view of JP 2004-157881 (Yuichi).
Regarding JP 2004-157881 (Yuichi), examiner will be referring to the 49- page foreign reference document submitted in 16/575,049 on 9/18/2019. In particular, citations will be made to the English language translation at the latter half of that submitted document by the page and line numbers appearing on those English language pages.
1.  An in-vehicle information delivery system, comprising:
“Apparatus and method for delivery of advertisement information to mobile units” (Teshima at TITLE).
“In one preferred embodiment the mobile communication instrument is a navigation device carried by a vehicle” (Teshima ¶ 0021). 
a location and speed determination unit for determining location and speed of a vehicle;
“GPS receiver 56 utilizes the GPS (Global Positioning System) to detect current position of vehicle, vehicle orientation, vehicle speed” (Teshima ¶ 0080).
a message server; a communication unit for transmitting information to the message server and receiving information from the message server over a wireless communication network, 
“network navigation center 10 is connected to mobile communication instrument 12 carried by automobile 11 over the so-called wireless Internet” (Teshima ¶ 0046).
the communication unit being configured to transmit speed data of the vehicle to the message server at a predetermined frequency of time based on an average speed of the vehicle and/or a preference of a user; and
“the network navigation center 10 . . . receives various items of information including current position information API of the user from the mobile communication instrument 12” (Teshima ¶ 0046).

“vehicle speed” (Teshima ¶ 0080).
“with the case vehicle navigation device 41 at rest, in another embodiment, an advertisement may be announced by display 53 and by speaker 54 on arriving at the designated location” (Teshima ¶ 0128).
	This reporting to the server 10 of GPS-related vehicle information such as “current position” indicates that the reporting is ongoing, so as to provide information that is “current”, i.e. periodically updated.  Any frequency chosen for these GPS updates to occur is taken to meet the broad “preference of a user”.
	Teshima is taken to provide current speed to the server 10 in addition to current position so that it may deliver ads to the vehicle when the vehicle is “at rest” and “on arriving at the designated location”, per ¶ 0128.  Further, see below regarding the combination using Seguin.
a user interface for communicating information received over the wireless communication network to a driver of the vehicle; wherein
“an output section, i.e., screen display and/or speaker” (Teshima ¶ 0016).
the message server is adapted to receive location information and speed information of the vehicle, 
	See above.
is configured to store messages that are predetermined and to receive and store messages that are provided to the message server substantially in real-time, and 
Teshima teaches providing predetermined content to the server, but does not Seguin also teaches a system for “telematics” using “the integration of wireless communications, vehicle monitoring systems, and location devices to provide services to motor vehicles” (Seguin ¶ 0002–0004).  Seguin detects vehicle speed and location (Seguin ¶ 0019) and delivers advertising or other content to the driver based on the detected location and based on the detected speed (Seguin ¶ 0039, 0043, 0048, 0059).  In particular, Seguin teaches data coming from “a variety of sources, including . . . real-time data feeds . . . third-party content . . . and a database of available marketing promotions”.  It would have been obvious to one of ordinary skill at the time of the invention to have provided any types of data sources with that of Teshima, including real-time sources as taught by Seguin.  One of ordinary skill would recognize that doing so would predictably provide up-to-date information to the server and users of Teshima.
is configured to communicate messages based on the location information and/or the speed information over the wireless communication network to the vehicle and/or to the user interface; and the message server comprising a filter unit configured to select messages stored on the message server and to select at least one stored message and 
“network navigation center receives current position information API from mobile communication device(s) carried by automobile” (Teshima at ABSTRACT).
“management server 28 executes the advertisement information delivery program in response to current position information API received from a mobile communication instrument 12. Data converter 22 reads out advertisement information ADI (in the present embodiment, designated location for presenting 
“The advertisement delivery program outputs the advertisement on display 53 and by speaker 54 of input-output device 42. More specifically, it includes a routine for transmitting current position information API of automobile 11 from mobile telephone 62 to network navigation center 10, a routine for receiving advertisement information ADI from network navigation center 10 by mobile telephone 62 and for transmitting the received advertisement information ADI to main controller 45, a routine for outputting an advertisement registered in said network navigation center 10 by display 53 and speaker 54, when the automobile 11 arrives at the designated location for presenting the advertisement in the course of travel in the direction registered in network navigation center 10” (Teshima ¶ 0086).
	Teshima is taken to provide current speed to the server 10 in addition to current position so that it may deliver ads to the vehicle when the vehicle is “at rest” and “on arriving at the designated location”, per ¶ 0128.  Further, see below regarding the combination using Seguin.
	Nonetheless, Seguin also teaches a system for “telematics” using “the integration of wireless communications, vehicle monitoring systems, and location devices to provide services to motor vehicles” (Seguin ¶ 0002–0004).  Seguin detects vehicle speed and location (Seguin ¶ 0019) and delivers advertising or other content to the driver based on the detected location and based on the detected speed (Seguin ¶ 0039, 0043, 0048, 0059).  In particular, Seguin targets to location 
“the system can display any offers for SEARS when the customer is parked within a set distance from a SEARS store” (Seguin ¶ 0048).
“when the vehicle is traveling on a major highway at less than 20 miles per hour and approaching an exit, the system can display an offer to the driver about a nearby shopping mall” (Seguin ¶ 0059).
It would have been obvious to one of ordinary skill at the time of the invention to have detected and reported to the server the speed of Teshima so that targeted content can be delivered to the driver, not only based on location, but also on speed.  Doing so would provide more compelling and relevant content.
to derive an amount of information from the at least one selected message to be transmitted to the vehicle and/or to the user interface based on the speed of the moving vehicle so as to minimize distraction of the driver of the vehicle and
Neither Teshima nor Seguin describe deriving an amount of information from the message based on the speed of the vehicle.  Yuichi however also teaches a system that delivers information from a server to a driver of a vehicle as the vehicle is in motion.  Yuichi explicitly teaches restricting the details of the selected information according to the speed of the vehicle, for safety:
“information provision device 10 provides customized information and functions to a user of an on-board terminal device 20 mounted in a vehicle, via a network” (Yuichi 1:16-18).
“the example described relates the news, but sightseeing guidance and travel information etc. may equally be provided” (Yuichi 18: 18-20).
“when the vehicle travel state is "vehicle stopped", the information read out is 
“when the vehicle travel state is "vehicle cruising", the information read out is only (headlines (headlines without link information)"” (Yuichi 16:10-13).
“However, safety must take priority while the vehicle is moving, so there is a problem in that it is necessary to limit the amount of operation and the amount of information provided to a user (driver)” (Yuichi 6:4-7).
	It would have been obvious to one of ordinary skill at the time of the invention to have derived and transmitted a restricted amount of information to the drivers of Teshima according to Yuichi’s speed-based travel state.  Doing so would provide a safety benefit of not distracting the driver with too much information.
the message server being configured to transmit the at least one selected message comprising the derived message to the vehicle and/or to the user interface over the wireless communication network without any user interaction during motion of the vehicle.
	Teshima does not require a user to interact with the system during motion of the vehicle in order to receive such customized content.

2. The information delivery system according to claim 1, wherein the message server is a cloud server.
“Network navigation center 10, as shown in FIG. 2, is composed of server group 21” (Teshima ¶ 0048).
“mobile communication instrument 12 may be directly connected with network navigation center 10 over wireless Internet” (Teshima ¶ 0046).

3. The information delivery system according to claim 1, wherein the message server is adapted to receive from at least one client computer messages, to store the messages and to derive the information communicated over the wireless communication network from at least one of the messages.
“Network navigation center 10 connects with a personal computer 18 of each ad sponsor, serving as advertisement information input means, over Internet 17. In this manner, network navigation center 10 transmits and receives from personal computer 18 various items of information including advertisement information ADI for delivering advertisements at locations designated for presenting advertisements selected by the ad sponsors” (Teshima ¶ 0047).

4. The information delivery system according to claim 3, wherein the messages comprise point of interest messages and/or traffic flow disruption messages and/or emergency type messages from police agencies and/or social media messages and/or healthcare messages and/or synchronised diary and appointments messages and/or news messages and/or advertisements.
“delivering advertisements at locations” (Teshima ¶ 0047).

5.  The information delivery system according to claim 3, wherein the message server is adapted to receive and store filter criteria, including a location, a region, a gender of a person, a time and/or a speed of the vehicle.
“designated location . . . Alternatively . . . the designated location for presenting advertisement may be selected as at least one configuration region” (Teshima ¶ 0060).
“selecting delivery conditions such as calender period, presentation time(s) of day, age group of users to receive the advertisement, gender(s) of the users” (Teshima ¶ 0067).
“with the case vehicle navigation device 41 at rest, in another embodiment, an advertisement may be announced by display 53 and by speaker 54 on arriving at the designated location” (Teshima ¶ 0128).
“when the vehicle is traveling on a major highway at less than 20 miles per hour and approaching an exit, the system can display an offer to the driver about a nearby shopping mall” (Seguin ¶ 0059).

6.  The information delivery system according to claim 1, wherein the location and speed determination unit is configured to determine the speed of the vehicle by using a GPS receiver in the vehicle and/or by an on-board speed sensor using an on-board computer.
“GPS receiver 56 utilizes the GPS (Global Positioning System) to detect current position of vehicle, vehicle orientation, vehicle speed” (Teshima ¶ 0080).

7.  The information delivery system according to claim 6, wherein the onboard computer is adapted to communicate the speed of the vehicle and/or the location of the vehicle to a message server.
“network navigation center receives current position information API from mobile communication device(s) carried by automobile” (Teshima at ABSTRACT).

8.  The information delivery system according to claim 1, wherein the onboard computer is adapted to communicate the speed and/or location of the vehicle in predefined time intervals.
“network navigation center receives current position information API from mobile communication device(s) carried by automobile” (Teshima at ABSTRACT).
“management server 28 . . . waits for the next, new current position information” (Teshima ¶ 0100).
	This reporting to the server 10 of GPS-related vehicle information such as “current position” indicates that the reporting is ongoing, so as to provide information that is “current”, i.e. periodically updated.  Any frequency chosen for these GPS updates to occur is taken to meet the broad “preference of a user”.

10. The information delivery system according to claim 1, wherein the user interface comprises a Head-Up-Display and/or audio output and/or smartphone device.
“mobile telephone 62” (Teshima ¶ 0146).
“mobile telephone which includes a current position detecting means such as a GPS apparatus and/or PDA (Personal Digital Assistant” (Teshima ¶ 0147).
“outputting an advertisement registered in said network navigation center 10 by display 53 and speaker 54” (Teshima ¶ 0086).

11.  A method for communicating information over a wireless communication network from a vehicle to a message server and from the message server to the vehicle, by an information system according to claim 1, comprising the steps of: 
“Apparatus and method for delivery of advertisement information to mobile units” (Teshima at TITLE).
	See also rejection for claim 1.
inputting messages that are predetermined and messages that are provided substantially in real-time to a message server; inputting filter criteria for the messages; storing the messages and the filter criteria; 
“Network navigation center 10 connects with a personal computer 18 of each ad sponsor, serving as advertisement information input means, over Internet 17. In this manner, network navigation center 10 transmits and receives from personal computer 18 various items of information including advertisement information ADI for delivering advertisements at locations designated for presenting advertisements selected by the ad sponsors” (Teshima ¶ 0047).
Teshima teaches providing predetermined content to the server, but does not explicitly teach receiving content at the server in real time.  Seguin also teaches a system for “telematics” using “the integration of wireless communications, vehicle monitoring systems, and location devices to provide services to motor vehicles” (Seguin ¶ 0002–0004).  Seguin detects vehicle speed and location (Seguin ¶ 0019) obvious to one of ordinary skill at the time of the invention to have provided any types of data sources with that of Teshima, including real-time sources as taught by Seguin.  One of ordinary skill would recognize that doing so would predictably provide up-to-date information to the server and users of Teshima.
receiving data, including a speed and/or a location of a vehicle; selecting at least one message and deriving an amount of information derived from the at least one selected message based on the speed of the moving vehicle; and transmitting information in accordance with the selected message to the moving vehicle.
“management server 28 executes the advertisement information delivery program in response to current position information API received from a mobile communication instrument 12. Data converter 22 reads out advertisement information ADI (in the present embodiment, designated location for presenting advertisement data, travel direction data, advertisement image data, advertisement voice data and/or guide data for guidance to the designated location. Management server 28 then converts advertisement information ADI read for delivery by data converter 22 and outputs the thus read ADI to mobile telephone base station 14 via public telephone network 16 and the advertisement information ADI is delivered to mobile communication instrument 12 from mobile telephone base station 14” (Teshima ¶ 0072).
Neither Teshima nor Seguin describe deriving an amount of information from the message based on the speed of the vehicle.  Yuichi however also teaches 
“information provision device 10 provides customized information and functions to a user of an on-board terminal device 20 mounted in a vehicle, via a network” (Yuichi 1:16-18).
“the example described relates the news, but sightseeing guidance and travel information etc. may equally be provided” (Yuichi 18: 18-20).
“when the vehicle travel state is "vehicle stopped", the information read out is "headlines (headlines with link information)", and the functions read out are "scroll function" and "detailed information reading function"” (Yuichi 15:16-20).
“when the vehicle travel state is "vehicle cruising", the information read out is only (headlines (headlines without link information)"” (Yuichi 16:10-13).
“However, safety must take priority while the vehicle is moving, so there is a problem in that it is necessary to limit the amount of operation and the amount of information provided to a user (driver)” (Yuichi 6:4-7).
	It would have been obvious to one of ordinary skill at the time of the invention to have derived and transmitted a restricted amount of information to the drivers of Teshima according to Yuichi’s speed-based travel state.  Doing so would provide a safety benefit of not distracting the driver with too much information.

12.  A non-transitory computer-readable medium having computer executable instructions for a computer system, the instructions being adapted to cause the computer system to perform a method comprising:
“a mobile advertisement information delivery method, mobile advertisement information delivery system and recording medium whereby the sponsor of an ad 
inputting messages that are predetermined and messages that are provided substantially in real-time to a message server adapted to receive location information and speed information of a vehicle and to communicate messages based on the location information and/or the speed information over a wireless communication network to the vehicle and/or to an in-vehicle user interface for communicating information received over the wireless communication network to a driver of the vehicle; 
“the network navigation center 10 . . . receives various items of information including current position information API of the user from the mobile communication instrument 12” (Teshima ¶ 0046).
“management server 28 . . . waits for the next, new current position information” (Teshima ¶ 0100).
“vehicle speed” (Teshima ¶ 0080).
“with the case vehicle navigation device 41 at rest, in another embodiment, an advertisement may be announced by display 53 and by speaker 54 on arriving at the designated location” (Teshima ¶ 0128).
	Teshima is taken to provide current speed to the server 10 in addition to current position so that it may deliver ads to the vehicle when the vehicle is “at rest” and “on arriving at the designated location”, per ¶ 0128.  Further, see below regarding the combination using Seguin.
“Network navigation center 10 connects with a personal computer 18 of each ad sponsor, serving as advertisement information input means, over Internet 17. In this manner, network navigation center 10 transmits and receives from personal computer 18 various items of information including advertisement information ADI for delivering advertisements at locations designated for presenting advertisements selected by the ad sponsors” (Teshima ¶ 0047).
“network navigation center 10 is connected to mobile communication instrument 12 carried by automobile 11 over the so-called wireless Internet” (Teshima ¶ 
Teshima teaches providing predetermined content to the server, but does not explicitly teach receiving content at the server in real time.  Seguin also teaches a system for “telematics” using “the integration of wireless communications, vehicle monitoring systems, and location devices to provide services to motor vehicles” (Seguin ¶ 0002–0004).  Seguin detects vehicle speed and location (Seguin ¶ 0019) and delivers advertising or other content to the driver based on the detected location and based on the detected speed (Seguin ¶ 0039, 0043, 0048, 0059).  In particular, Seguin teaches data coming from “a variety of sources, including . . . real-time data feeds . . . third-party content . . . and a database of available marketing promotions”.  It would have been obvious to one of ordinary skill at the time of the invention to have provided any types of data sources with that of Teshima, including real-time sources as taught by Seguin.  One of ordinary skill would recognize that doing so would predictably provide up-to-date information to the server and users of Teshima.
inputting filter criteria for the messages; storing the messages and the filter criteria; 
“Network navigation center 10 connects with a personal computer 18 of each ad sponsor, serving as advertisement information input means, over Internet 17. In this manner, network navigation center 10 transmits and receives from personal computer 18 various items of information including advertisement information ADI for delivering advertisements at locations designated for presenting advertisements selected by the ad sponsors” (Teshima ¶ 0047).
receiving data, including speed and/or location of the vehicle determined by a location and speed determination unit for determining location and speed of the vehicle, from a communication unit, the communication unit transmitting information to the message server and receiving information from the message server over the wireless communication network, the communication unit transmitting speed data of the vehicle to the message server at a predetermined frequency of time based on an average speed of the vehicle and/or a preference of a user;
“GPS receiver 56 utilizes the GPS (Global Positioning System) to detect current position of vehicle, vehicle orientation, vehicle speed” (Teshima ¶ 0080).
 “the network navigation center 10 . . . receives various items of information including current position information API of the user from the mobile communication instrument 12” (Teshima ¶ 0046).
“management server 28 . . . waits for the next, new current position information” (Teshima ¶ 0100).
“vehicle speed” (Teshima ¶ 0080).
“with the case vehicle navigation device 41 at rest, in another embodiment, an advertisement may be announced by display 53 and by speaker 54 on arriving at the designated location” (Teshima ¶ 0128).
	This reporting to the server 10 of GPS-related vehicle information such as “current position” indicates that the reporting is ongoing, so as to provide information that is “current”, i.e. periodically updated.  Any frequency chosen for these GPS updates to occur is taken to meet the broad “preference of a user”.
	Teshima is taken to provide current speed to the server 10 in addition to current position so that it may deliver ads to the vehicle when the vehicle is “at rest” and “on arriving at the designated location”, per ¶ 0128.  Further, see below regarding the combination using Seguin.
selecting at least one message stored on the message server and deriving an amount of information from the at least one selected message to be transmitted to the vehicle by a filter unit based on the speed of the moving vehicle so as to minimize distraction of the driver of the vehicle; and
“network navigation center receives current position information API from mobile communication device(s) carried by automobile” (Teshima at ABSTRACT).
 “management server 28 executes the advertisement information delivery program in response to current position information API received from a mobile communication instrument 12. Data converter 22 reads out advertisement information ADI (in the present embodiment, designated location for presenting advertisement data, travel direction data, advertisement image data, advertisement voice data and/or guide data for guidance to the designated location. Management server 28 then converts advertisement information ADI read for delivery by data converter 22 and outputs the thus read ADI to mobile telephone base station 14 via public telephone network 16 and the advertisement information ADI is delivered to mobile communication instrument 12 from mobile telephone base station 14” (Teshima ¶ 0072).
“The advertisement delivery program outputs the advertisement on display 53 and by speaker 54 of input-output device 42. More specifically, it includes a routine for transmitting current position information API of automobile 11 from mobile telephone 62 to network navigation center 10, a routine for receiving advertisement information ADI from network navigation center 10 by mobile telephone 62 and for transmitting the received advertisement information ADI to main controller 45, a routine for outputting an advertisement registered in said network navigation center 10 by display 53 and speaker 54, when the automobile 11 arrives at the designated location for presenting the advertisement in the course of travel in the direction registered in network navigation center 10” (Teshima ¶ 0086).
	Teshima is taken to provide current speed to the server 10 in addition to current position so that it may deliver ads to the vehicle when the vehicle is “at rest” and “on arriving at the designated location”, per ¶ 0128.  Further, see below regarding the combination using Seguin.
Seguin also teaches a system for “telematics” using “the integration of wireless communications, vehicle monitoring systems, and location devices to provide services to motor vehicles” (Seguin ¶ 0002–0004).  Seguin detects vehicle speed and location (Seguin ¶ 0019) and delivers advertising or other content to the driver based on the detected location and based on the detected speed (Seguin ¶ 0039, 0043, 0048, 0059).  In particular, Seguin targets to location and speed as follows:
“the system can display any offers for SEARS when the customer is parked within a set distance from a SEARS store” (Seguin ¶ 0048).
“when the vehicle is traveling on a major highway at less than 20 miles per hour and approaching an exit, the system can display an offer to the driver about a nearby shopping mall” (Seguin ¶ 0059).
It would have been obvious to one of ordinary skill at the time of the invention to have detected and reported to the server the speed of Teshima so that targeted content can be delivered to the driver, not only based on location, but also on speed.  Doing so would provide more compelling and relevant content.
Neither Teshima nor Seguin describe deriving an amount of information from the message based on the speed of the vehicle.  Yuichi however also teaches a system that delivers information from a server to a driver of a vehicle as the vehicle is in motion.  Yuichi explicitly teaches restricting the details of the selected information according to the speed of the vehicle, for safety:

“the example described relates the news, but sightseeing guidance and travel information etc. may equally be provided” (Yuichi 18: 18-20).
“when the vehicle travel state is "vehicle stopped", the information read out is "headlines (headlines with link information)", and the functions read out are "scroll function" and "detailed information reading function"” (Yuichi 15:16-20).
“when the vehicle travel state is "vehicle cruising", the information read out is only (headlines (headlines without link information)"” (Yuichi 16:10-13).
“However, safety must take priority while the vehicle is moving, so there is a problem in that it is necessary to limit the amount of operation and the amount of information provided to a user (driver)” (Yuichi 6:4-7).
	It would have been obvious to one of ordinary skill at the time of the invention to have derived and transmitted a restricted amount of information to the drivers of Teshima according to Yuichi’s speed-based travel state.  Doing so would provide a safety benefit of not distracting the driver with too much information.
transmitting to the moving vehicle and/or to the user interface from the message server the information derived from the at least one selected message over the wireless communication network without any user interaction during motion of the vehicle.
	Neither of Teshima or Seguin, nor their combination require a user to interact with the system during motion of the vehicle in order to receive such customized content.

13.  The in-vehicle information delivery system according to claim 1, wherein the message server is configured such that messages delivered to the driver are restricted for driver safety.
	Teshima teaches that certain advertisements can be provided to the user only when “at rest” (e.g. Teshima ¶ 0128).  Nonetheless, Yuichi also teaches a system that delivers information from a server to a driver of a vehicle as the vehicle is in motion.  Yuichi explicitly teaches restricting the details of the information according to the speed of the vehicle, for safety:
“information provision device 10 provides customized information and functions to a user of an on-board terminal device 20 mounted in a vehicle, via a network” (Yuichi 1:16-18).
“the example described relates the news, but sightseeing guidance and travel information etc. may equally be provided” (Yuichi 18: 18-20).
“when the vehicle travel state is "vehicle stopped", the information read out is "headlines (headlines with link information)", and the functions read out are "scroll function" and "detailed information reading function"” (Yuichi 15:16-20).
“when the vehicle travel state is "vehicle cruising", the information read out is only (headlines (headlines without link information)"” (Yuichi 16:10-13).
“However, safety must take priority while the vehicle is moving, so there is a problem in that it is necessary to limit the amount of operation and the amount of information provided to a user (driver)” (Yuichi 6:4-7).
	It would have been obvious to one of ordinary skill at the time of the invention to have restricted the amount of information to the drivers of Teshima according to the reported speed of the vehicle.  Doing so would provide a safety benefit of not distracting the driver with too much information.
14.  The in-vehicle information delivery system according to claim 13, further comprising a display configured to display messages which are restricted dependent on speed of the vehicle.
“an output section, i.e., screen display and/or speaker” (Teshima ¶ 0016).

15.  The method according to claim 11, wherein messages delivered by the wireless communication system are restricted for driver safety.
	Teshima teaches that certain advertisements can be provided to the user only when “at rest” (e.g. Teshima ¶ 0128).  Nonetheless, Yuichi also teaches a system that delivers information from a server to a driver of a vehicle as the vehicle is in motion.  Yuichi explicitly teaches restricting the details of the information according to the speed of the vehicle, for safety:
“information provision device 10 provides customized information and functions to a user of an on-board terminal device 20 mounted in a vehicle, via a network” (Yuichi 1:16-18).
“the example described relates the news, but sightseeing guidance and travel information etc. may equally be provided” (Yuichi 18: 18-20).
“when the vehicle travel state is "vehicle stopped", the information read out is "headlines (headlines with link information)", and the functions read out are "scroll function" and "detailed information reading function"” (Yuichi 15:16-20).
“when the vehicle travel state is "vehicle cruising", the information read out is only (headlines (headlines without link information)"” (Yuichi 16:10-13).
“However, safety must take priority while the vehicle is moving, so there is a problem in that it is necessary to limit the amount of operation and the amount of information provided to a user (driver)” (Yuichi 6:4-7).
	It would have been obvious to one of ordinary skill at the time of the 

16.  The method according to claim 15, further comprising displaying the at least one selected message on a display configured to display messages which have been restricted dependent on speed of the vehicle.
“an output section, i.e., screen display and/or speaker” (Teshima ¶ 0016).

20.  The method according to claim 15, further comprising displaying the information derived from at least one selected message on a display configured to display at least one message that is commercial in nature which is an advertisement.
“an output section, i.e., screen display and/or speaker” (Teshima ¶ 0016).

21.  The in-vehicle information delivery system according to claim 1, wherein the filter unit is configured to limit information received by the driver as the speed of the vehicle increases toward moving at the speed limit of location of the vehicle.
	Teshima teaches that certain advertisements can be provided to the user only when “at rest” (e.g. Teshima ¶ 0128).  Yuichi also teaches a system that delivers information from a server to a driver of a vehicle as the vehicle is in motion.  Yuichi explicitly teaches restricting the details of the information according to the speed of the vehicle, for safety:
“information provision device 10 provides customized information and functions to a user of an on-board terminal device 20 mounted in a vehicle, via a network” 
“when the vehicle travel state is "vehicle stopped", the information read out is "headlines (headlines with link information)", and the functions read out are "scroll function" and "detailed information reading function"” (Yuichi 15:16-20).
“when the vehicle travel state is "vehicle cruising", the information read out is only (headlines (headlines without link information)"” (Yuichi 16:10-13).
“However, safety must take priority while the vehicle is moving, so there is a problem in that it is necessary to limit the amount of operation and the amount of information provided to a user (driver)” (Yuichi 6:4-7).
	As best understood given the current claim language, it would have been obvious to one of ordinary skill at the time of the invention to have restricted the amount of information to the drivers of Teshima according to the reported speed of the vehicle, as per Yuichi.  Doing so would provide a safety benefit of not distracting the driver with too much information.  For such a combination, a driver cruising at or close to the speed limit would experience increased restriction on the information vs. the information when at rest.

23.  The method according to claim 11, wherein the filter unit is configured to limit information received by the driver as the speed increases toward moving at the speed limit of location of the vehicle.
	Teshima teaches that certain advertisements can be provided to the user only when “at rest” (e.g. Teshima ¶ 0128).  Yuichi also teaches a system that delivers information from a server to a driver of a vehicle as the vehicle is in motion.  Yuichi explicitly teaches restricting the details of the information according to the 
“information provision device 10 provides customized information and functions to a user of an on-board terminal device 20 mounted in a vehicle, via a network” (Yuichi 1:16-18).
“when the vehicle travel state is "vehicle stopped", the information read out is "headlines (headlines with link information)", and the functions read out are "scroll function" and "detailed information reading function"” (Yuichi 15:16-20).
“when the vehicle travel state is "vehicle cruising", the information read out is only (headlines (headlines without link information)"” (Yuichi 16:10-13).
“However, safety must take priority while the vehicle is moving, so there is a problem in that it is necessary to limit the amount of operation and the amount of information provided to a user (driver)” (Yuichi 6:4-7).
	As best understood given the current claim language, it would have been obvious to one of ordinary skill at the time of the invention to have restricted the amount of information to the drivers of Teshima according to the reported speed of the vehicle, as per Yuichi.  Doing so would provide a safety benefit of not distracting the driver with too much information.  For such a combination, a driver cruising at or close to the speed limit would experience increased restriction on the information vs. the information when at rest.

25.  The in-vehicle information delivery system according to claim 1, wherein the at least one selected message is an email.
	Teshima does not teach the delivery of emails to its users.  Seguin however also teaches that the content delivered to the driver may be an email:

	It would have been obvious to one of ordinary skill at the time of the invention to have delivered content to the users of Teshima in any well-known manner, including as an email.  Doing so would enable the users to save, read, re-read and forward the content as desired.

26.  The in-vehicle information delivery system according to claim 1, wherein the at least one selected message is a message containing text.
	Teshima shows messages in FIG 7 which include text.

27.  The in-vehicle information delivery system according to claim 1, wherein the at least one selected message is an advertisement.
“Apparatus and method for delivery of advertisement information to mobile units” (Teshima at TITLE).

28.  The in-vehicle information delivery system according to claim 1, wherein the at least one selected message is an entry in a social media account.
Teshima does not teach a message to be an entry in a social media account.  Seguin however also teaches that not only can advertising be delivered to drivers but also informational content delivered “from virtually any source of informational content” including Internet portals, YAHOO, news, RSS feeds and digital content providers of all types:

	It would have been obvious to one of ordinary skill at the time of the invention to have delivered content to the users of Teshima from any well-known source, including from portals such as Facebook.  Doing so would enable the users to receive information content of interest to the users, as taught by Seguin.

29.  The in-vehicle information delivery system according to claim 1, wherein the at least one selected message is a private message from a social media account.
Teshima does not teach a message to be an entry in a social media account.  Seguin however also teaches that not only can advertising be delivered to drivers but also informational content delivered “from virtually any source of informational content” including Internet portals, YAHOO, news, RSS feeds and digital content providers of all types:
“Examples of content sources include Internet portals such as GOOGLE or YAHOO, digital news services, RSS feed sources including specialized types of feeds such as podcasts, and digital content providers of all types. The user may also be able to use their user profile to specify particular content to be downloaded or provide information that can be used to target relevant content” (Seguin ¶ 0034).
	It would have been obvious to one of ordinary skill at the time of the invention to have delivered content to the users of Teshima from any well-known 

36.  The in-vehicle information delivery system according to claim 1, wherein the filter unit is configured to transmit at least one selected message that does not include advertising.
Seguin teaches the delivery of not only advertising, but also other types of content including news, traffic, weather, etc. (Seguin ¶ 0034).  It would have been obvious to one of ordinary skill at the time of the invention to have also provided these types of informational content to the users of Teshima in order to keep them better informed.  
Further, claims which introduce limitations regarding the particular content of the message (i.e. the messages include non-advertising content), are taken to provide mere nonfunctional descriptive material and are not functionally related to the method or system structure.  This descriptive material will not distinguish the claimed invention from the prior art in terms of Patentability, see In re Gulack, 703 F.2d 1381, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).  See also MPEP 2111.05.

42. The in-vehicle information delivery system according to claim 40, wherein the filter unit is configured to derive an amount of information from the at least one selected message to be transmitted to the vehicle and/or to the user interface based on the speed of the moving vehicle.
Neither Teshima nor Seguin describe deriving an amount of information from the message based on the speed of the vehicle.  Yuichi however also teaches a system that delivers information from a server to a driver of a vehicle as the vehicle is in motion.  Yuichi explicitly teaches restricting the details of the selected information according to the speed of the vehicle, for safety:
“information provision device 10 provides customized information and functions to a user of an on-board terminal device 20 mounted in a vehicle, via a network” (Yuichi 1:16-18).
“the example described relates the news, but sightseeing guidance and travel information etc. may equally be provided” (Yuichi 18: 18-20).
“when the vehicle travel state is "vehicle stopped", the information read out is "headlines (headlines with link information)", and the functions read out are "scroll function" and "detailed information reading function"” (Yuichi 15:16-20).
“when the vehicle travel state is "vehicle cruising", the information read out is only (headlines (headlines without link information)"” (Yuichi 16:10-13).
“However, safety must take priority while the vehicle is moving, so there is a problem in that it is necessary to limit the amount of operation and the amount of information provided to a user (driver)” (Yuichi 6:4-7).
	It would have been obvious to one of ordinary skill at the time of the invention to have derived and transmitted a restricted amount of information to the drivers of Teshima according to Yuichi’s speed-based travel state.  Doing so would provide a safety benefit of not distracting the driver with too much information.

Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Teshima, Seguin and Yuichi in view of US 2011/0309924 (Dybalski).
43. The in-vehicle information delivery system according to claim 42, wherein the filter unit is configured to transmit an icon derived from the at least one selected message or to transmit the full selected message to the vehicle and/or to the user interface based on the speed of the moving vehicle.
Teshima does not teach the transmission of an icon derived from the message.  As described above, Yuichi teaches different levels of information transmitted to the driver, including headlines only and headlines with detailed information:
“when the vehicle travel state is "vehicle stopped", the information read out is "headlines (headlines with link information)", and the functions read out are "scroll function" and "detailed information reading function"” (Yuichi 15:16-20).
“when the vehicle travel state is "vehicle cruising", the information read out is only (headlines (headlines without link information)"” (Yuichi 16:10-13).
Further, Dybalski teaches a display used in a vehicle where an icon is displayed to indicate the availability of unread content, such as emails:
“information such as an indication that new, unread e-mail is available at the person's e-mail web-site is indicated by an e-mail icon 554. As suggested above with regard to controlling the page format being displayed, the web-access page 500 may be selected in response to a scroll-up command while the navigation page 400 was on display” (Dybalski ¶ 0043).
It would have been obvious to one of ordinary skill at the time of the invention to have provided such an icon with that of Yuichi and Teshima in order to indicate to the driver that content “headlines” are available for review.

Response To Arguments
35 USC § 112 ¶ 1st
Applicant argues:
“both selecting a message based on speed as well as deriving information from the selected message based on speed is supported” (9/27/2021 remarks, p. 18).
Examiner disagrees.  Applicant cites to the broad and sweeping statement at 5:44–45 which states: “The type and content of the message received by the user of the vehicle is dependent on the velocity of the vehicle”.  This does not disclose selecting based a message on speed and then deriving from that message based on speed.  Applicant also fails to consider the immediately-following sentence which clarifies and defines the meaning of the cited phrase as follows:
“That is, if the vehicle is travelling at a speed close to the speed limit of the road then the message displayed by means of display 6 is very limited and system-restricted for driver safety considerations. For example, a message may be displayed on display 6 of a notification that an email has been received into a user email account. Conversely, if the vehicle is determined to be static, and using the above example, not only is notification of an email received, but the contents of the email may also be displayed on display 6” (US Patent 8,816,837 at 5:45–54).
This certainly does not teach selecting based on speed and then deriving from that message based on speed.
Applicant also cites to 9:48–56 which does not exist.  Examiner assumes applicant was intending to cite to 7:48–56 for the broad and sweeping statement 
“That is, if the vehicle is stationary, then the content of the message is larger than if the vehicle is non-stationary.” (US Patent 8,816,837 at 7:49–51).
This does not teach selecting based on speed and then deriving from that message based on speed.
No single example discloses selecting based on speed and then deriving from that message based on speed.
 
Teshima in view of Seguin
Applicant argues:
“Teshima publication only discloses an apparatus and method for delivery of advertisement information” (9/27/2021 remarks, p. 21).
“As noted by Dr. Rhyne in the Third Declaration . . . "Teshima is not relevant to an in vehicle information delivery system in which the at least one selected message does not include advertising” (9/27/2021 remarks, p. 22).
“The office action refers to paragraph [0128] of Teshima and alleges that "Teshima is taken to provide current speed to the server 10 in addition to current position so that it may deliver ads to the vehicle when the vehicle is 'at rest' and 'on arriving at the designated location." However, it appears the advertisement is still selected based on location. Certainly, Teshima does not select an advertisement based on the speed of a moving vehicle” (9/27/2021 remarks, p. 22).
Examiner disagrees; Teshima is quite relevant given the similarities to the claimed limitations.  Teshima’s use of advertising does not render its teachings “irrelevant”.  Teshima absolutely delivers information based on speed and its additional use of location does not diminish that teaching.  

Applicant argues:
“Paragraphs [0043] and [0059] of Seguin et al. disclose using slow speed or slow average speed only in combination with location, and possibly information from biometric sensors, to determine that the vehicle is in traffic. Only in those cases, will the system of Seguin et al. publication send advertising to the vehicle. See paragraph 44 of the Third Declaration of V. Thomas Rhyne,” (9/27/2021 remarks, p. 23–24).
This provides a teaching for information delivery based upon speed and any additional use of location does not diminish that teaching.  
Nonetheless the rejection is based upon a combination of references, namely Teshima in view of Seguin.  In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues:
“The office action . . . alleges . . . content of the message (i.e. the messages include non-advertising content), are taken to provide mere nonfunctional descriptive material and are not functionally related to the method or system structure” (9/27/2021 remarks, p. 24).
“Reliance on In re Gulack, In re Lowry and MPEP §2111.05 in connection with applicant's claim 40 and the claims dependent thereon is misplaced.” (9/27/2021 remarks, p. 25).
“Although the selected web assets can and likely do communicate some information, the content of the information is not claimed." In re Distefano, 808 F.3d at 851 C” (9/27/2021 remarks, p. 25).
“Here, although the at least one selected message can and likely does communicate some information, the content of the information is not claimed. Therefore, that the at least one selected message does not include advertising does not make the claim limitation "printed matter." (9/27/2021 remarks, p. 25).
Examiner disagrees.  The Board erred in Distefano for asserting that the source of claimed “web assets” represented (non-functional) printed matter.  The content of the web assets was not claimed and therefore “printed matter” was not present.
In contrast, applicant’s reissue claim language (e.g. claim 40) certainly presents a claim limitation concerning the content of the message, namely that the message content is content other than advertising: “the at least one selected message does not include advertising”.  To say that the message “content” is not 
“Teshima stores and transmits only advertising information (and if requested by the driver, a "guide path" to the advertised location). In claim 40, on the other hand, the at least one stored message does not include advertising” (9/27/2021 remarks, p. 22).

Teshima and Seguin in view of Yuichi
Applicant argues:
“the system of Teshima does not store messages that are provided to the system in substantially real-time” (9/27/2021 remarks, p. 27).
“the message server includes a filter unit configured to select messages stored on the message server and to derive an amount of information from the at least one selected message . . . This is not disclosed by Teshima. See paragraph 50 of the Third Declaration of V. Thomas Rhyne” (9/27/2021 remarks, p. 28).
Examiner essentially stated so in the rejection which is based on a combination of references.  One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues:
“Nor does the Seguin et al. publication disclose selecting at least one stored message and deriving an amount of information derived from the at least one selected message to be transmitted to the vehicle and/or to the user interface based on the speed of the moving vehicle so as to minimize distraction of the driver of the vehicle” (9/27/2021 remarks, p. 30–31).
The rejection is based on a combination of references as stated above.  Further, the “so as to minimize distraction” language represents an intended use or a purpose for the invention’s use; it does not set forth any positively claimed steps or system structure.  Nonetheless, any “deriving” of information or transmission of reduced/derived information would “minimize distraction”.  

Applicant argues:
“As noted by Dr. Rhyne in paragraph 49 of the expert Declaration of V. Thomas Rhyne, Ill, PH.D., P.E., RP.A. submitted July 15, 2020, "Yuichi clearly requires that the driver initiate ("input") a request to have information transmitted to his or her vehicle"” (9/27/2021 remarks, p. 32).
“In contrast to Yuichi, the whole purpose of Teshima is to push advertisements electronically to the driver at designated locations, as a substitute for stationary billboards. It is submitted one of ordinary skill in the art, equipped with the teachings of Teshima of pushing advertisements electronically to the driver at designated locations, would not have looked to Yuichi, which teaches that, "to get information to be transmitted to a driver's car, the driver must request the transmission of the desired information” (9/27/2021 remarks, p. 33).
Examiner disagrees.  In response to applicant's apparent argument that Yuichi is non-analogous art, it has been held that a prior art reference must either In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case Yuichi is both in the field of applicant’s endeavor and pertinent to delivering information to vehicle drivers.  The safety benefits recognized by Yuichi would be predictably pertinent to any type of vehicle delivery mechanism, including “push” or “pull” deliveries of information.

Applicant argues:
“Yuichi discloses delivering requested information to the vehicle dependent on the travel state of the vehicle ("vehicle stopped," "vehicle cruising" and "vehicle travelling normally"). Yuichi is unconcerned with the actual speed of the vehicle or the speed of the vehicle relative to a speed limit of location of the vehicle” (9/27/2021 remarks, p. 33).
Examiner disagrees.  Applicant’s own words indicate that Yuichi’s information delivery is consistent with the claimed “based on the speed” language: “e.g., if the vehicle speed has been constant for the past 10 seconds” (9/27/2021 remarks, p. 33).  
  
Notification of Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), 

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D CARLSON whose telephone number is (571)272-6716. The examiner can normally be reached Mon-Fri 7:30 am to 5:00 pm, off 1st Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571) 270-1367. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY D CARLSON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        



/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/M.F/Supervisory Patent Examiner, Art Unit 3992